Pee Curiam.
The coroner, who was not qualified as an expert, opined that the child died by smothering. No signs of violence were found on the body. No other evidence of the cause of death or the condition of the body was offered.
An insurance company generally has the right to fix the conditions upon which it will become liable, and the patron has the right to accept or refuse them. Here the policy is explicit that the defendant will pay additional (double indemnity) benefits only upon conditions not here shown. There was no evidence of “visible bodily injuries” nor of “violent, external means” causing the death of the insured.
Under well stated opinions of this Court, as set forth in Langley v. Insurance Co., 261 N.C. 459, 135 S.E. 2d 38, and Henderson v. Indemnity Co., 268 N.C. 129, 150 S.E. 2d 17, the plaintiff cannot recover.
In the judgment of nonsuit, there was
No error.